DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9, claim 1 recites ‘…resources to be canceled uplink transmission…’  This phrase is grammatically incorrect and not clear what you are attempting to claim.  Further claim 1 recites ‘transmitting uplink channel’.  It appears there is an ‘an’ missing from this phrase.  Further claim 1 recites ‘ transmitting, to the base station, the uplink channel’  It is unclear if Applicant is claiming that an uplink channel is utilized to transmit data to the base station or if Applicant is claiming that the UE is transmitting the entire channel.  Claim 6 recites that this channel is the PUSCH.  Please proof read all of your claims to ensure proper grammar and clarity.  Claims 2-9 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

	Regarding claim 6, claim 6 recites ‘…wherein the uplink channel is a Physical Uplink Share Channel (PUSCH) repeatedly transmitted…’  This limitation is unclear.  The PUSCH is a channel that is shared among multiple UEs.  Therefore, it is not clear if one UE is transmitting the entire PUSCH or if Applicant is attempting to claim that data for the PUSCH is sent multiple times on the PUSCH.  Please proof read all of your claims.

Regarding claim 8, claim 8 recites ‘…wherein based on that second UCI generated after receiving the second DCI and the first UCI are configured to be transmitted on the same resource, UCI determined based on a preset priority among the first UCI and the second UCI is transmitted, to the base station, on the same resource...’  What UCI are you referring to?  There is no UCI determining step and there are two UCIs.  Further, this is a run-on sentences.  It is not clear what ‘wherein based on that second UCI generated after receiving the second DCI and the first UCI are configured to be transmitted on the same resource’ means.  Are you trying to say that the first UCI and second UCI are configured to be transmitted on the same resource?  It is unclear if the UE is now receiving the second DCI and the first UCI or something else?  Therefore, it is not clear what you are attempting to claim.  Please proof read all of your claims.

Regarding claims 10-14 and 16-17, claim 10 recites ‘…resources to be canceled uplink transmission…’  This phrase is grammatically incorrect and not clear what you are attempting to claim.  Further claim 10 recites transmitting uplink channel.  It appears there is an ‘an’ missing from this phrase.  Further claim 10 recites ‘ transmitting, to the base station, the uplink channel’  It is unclear if Applicant is claiming that an uplink channel is utilized to transmit data to the base station or if Applicant is claiming that the UE is transmitting the entire channel.  Claim 16 recites that this channel is the PUSCH.  The PUSCH is a shared channel and is not transmitted by just one UE.  Please proof read all of your claims to ensure proper grammar and clarity.  Claims 11-14, and 16-17 do not cure the deficiencies of claim 10 and are rejected for similar reasons.

	Regarding claim 16, claim 16 recites ‘…wherein the uplink channel is a Physical Uplink Share Channel (PUSCH) repeatedly transmitted…’  This limitation is unclear.  The PUSCH is a channel that is shared among multiple UEs.  Therefore, it is not clear if one UE is transmitting the entire PUSCH or if Applicant is attempting to claim that data for the PUSCH is sent multiple times on the PUSCH.  Please proof read all of your claims.

Regarding claim 15, claim 15 recites ‘…resources to be canceled uplink transmission…’  This phrase is grammatically incorrect and not clear what you are attempting to claim.  Further claim 15 recites receiving uplink channel.  It appears there is an ‘an’ missing from this phrase.  Further claim 10 recites ‘ receiving, from the UE, the uplink channel’  It is unclear if Applicant is claiming that an uplink channel is utilized to transmit data to the base station or if Applicant is claiming that the UE is transmitting the entire channel.  Please proof read all of your claims to ensure proper grammar and clarity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Zhang (2019/0313331; provisional date used).

Regarding claim 1, R1-1720692 discloses a method for transmitting uplink channel in a wireless communication system, the method performed by a user equipment (UE), the method comprising:  (See R1-1720692 pg. 6; section 4, 4.1 UL preemption which is similar to DL URLLC preemption indication; UE)
	receiving first downlink control information (DCI) from a base station,  (See R1-1720692 pg. 4; section 2.1; receiving a DCI; pg. 6; gNB (e.g. a base station))
	wherein the first DCI includes information related to resources to be canceled uplink transmission; (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication)
	determining a resource region in time domain related to a cancellation of a uplink channel transmission, (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication; that is the UE receives the indication from the gNB and decodes the message and determines what to do based upon the control message (DCI))
	wherein the resource region is determined as resources within a specific time duration (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources (e.g. resource region)) 
	wherein the uplink channel transmission is canceled in the resources indicated based on the first DCI in the determined resource region.  (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is suspended (e.g. canceled) to allow for uplink transmissions of URLLC according to gNB signalling)
transmitting, to the base station, the uplink channel, (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is muted for one or more minislots (that is, muted but not stopped so after URLLC is done it is implied that the eMBB continues transmitting)
	R1-1720692 discloses that impacted eMBB resources may be indicated explicitly and/or implicitly.  (See R1-1720692 pg. 1)  R1-1720692 does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).

	Regarding claim 2, R1-1720692 in view of Zhang discloses the method of claim 1, further comprising:
	receiving, from the base station, information for the specific time duration via higher layer signaling. (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI (e.g. higher signaling; higher than layer 1) was received and subtracting an offset to account for processing time (e.g. a capability of UE))

	Regarding claim 4, R1-1720692 in view of Zhang discloses the method of claim 1, wherein the resources to be canceled uplink transmission is preempted resources by another UE.  (See R1-172-692 pg. 8, fig. 4; preemption by URLLC UE (e.g. another UE))

	Regarding claim 5, R1-1720692 in view of Zhang discloses the method of claim 4, wherein the preempted resources include one or more specific symbols.  (See R1-172-692 pg. 8, fig. 4; slot contains symbols; see also pg. 1; symbol is impacted region)

	Regarding claim 6, R1-1720692 in view of Zhang discloses the method of claim 1, wherein the uplink channel is a Physical Uplink Share Channel (PUSCH) repeatedly transmitted.  (See Zhang par. 87; PUSCH is a channel continuously used in the 3GPP among multiple UEs; see also 112 rejection above)  The motivation being to conform to know standards (3GPP) and further to allow for multiple devices to use resources without having to have a dedicated recurring channel which may be a more efficient use of limited wireless resources.

Regarding claim 9, R1-1720692 in view of Zhang discloses the method of claim 1, wherein the first DCI is based on UE- group common signaling.  (See R1-1720692 pg. 2 group common DCI (UE group common signaling) for preemption)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Kim (2016/0345312) and further in view of Palanki (2010/0272011) 


Regarding claim 3, R1-1720692 in view of Zhang discloses the method of claim 1.  R1-1720692 in view of Zhang do not explicitly disclose wherein the UE’s processing time is quantified.  However, Kim does disclose wherein the UE’s processing time is quantified.  (See Kim para. 465, para. 474)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 in view of Zhang to include the teaching of wherein the UE’s processing time is quantified of Kim with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network.
R1-1720692 in view of Zhang in view of Kim does not explicitly disclose sending the base station a capability.  However, Palanki does disclose sending the base station a capability.  (See Palanki para. 99)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 in view of Zhang in view of Kim to include the teaching of sending the base station a capability of Palanki with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network and further to explicitly provide the network with capability which may allow for more tailoring of scheduling and increase efficiency.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Zhang (2019/0313331) and further in view of Asokan (2013/0227233).

	Regarding claim 7, R1-1720692 in view of Zhang discloses the method of claim 1, further comprising: wherein the uplink channel in which transmission is canceled includes first Uplink data. (See R1-172-692 pg. 8, fig. 4; suspend eMBB UE UL traffic)
R1-1720692 in view of Zhang does not explicitly disclose wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant.  However, Asokan does disclose wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant.  (See Asokan para. 7; UCI used for requesting resources; base station sends DCI granting resources; it is implied that the UE then uses those resources otherwise there is no point in continuously requesting resources you never use)  Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the method of R1-1720692 in view of Zhang to include the teaching of wherein a UE sends UCI to the base station and the base station sends a DCI to grant requests wherein the UE then uses the grant of Asokan with the motivation being to conform to the 3GPP suite of standards which provides compatibility and interoperability and further to allow the UE to request resources needed for operation and further to ensure that end user requests are processed to meet end user agreements.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Zhang (2019/0313331) and further in view of Asokan (2013/0227233) and further in view of Palle (2016/0278072).

Regarding claim 8, R1-1720692 in view of Zhang in view of Asokan discloses the method of claim 7.
R1-1720692 in view of Zhang in view of Asokan do not explicitly disclose data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource.  However, Palle does disclose data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource.  (See Palle para. 39; both sets of data are transmitted on wireless resources (e.g. the same resource) and priority is determined before transmission (e.g. preset priority))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 in view of Zhang in view of Asokan to include the teaching of data transmission is determined based on a preset priority among the first data and the second data is transmitted, to the base station, on the same resource of Palle with the motivation being to ensure more important data is received without delay and further to ensure important data (like control) is received to ensure proper configuration which maximizes limited wireless resources.


Claims 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Zhang (2019/0313331).

	Regarding claim 10, R1-1720692 discloses a UE transmitting uplink channel in a wireless communication system, the UE comprising:
	transceiver for transmitting and receiving a radio signal; and
	a processor functionally connected with the transceiver, wherein the processor controls operations performed by the UE, and 
	wherein the operations comprising:  (See R1-1720692 pg. 6; section 4, 4.1 UL preemption which is similar to DL URLLC preemption indication; UE has a processor executing an algorithm stored in memory and a transceiver for transmitting and receiving)
	receiving first downlink control information (DCI) from a base station,  (See R1-1720692 pg. 4; section 2.1; receiving a DCI; pg. 6; gNB (e.g. a base station))
	wherein the first DCI includes information related to resources to be canceled uplink transmission; (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication)
	determining a resource region in time domain related to a cancellation of a uplink channel transmission, (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication; that is the UE receives the indication from the gNB and decodes the message and determines what to do based upon the control message (DCI))
	wherein the resource region is determined as resources within a specific time duration (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources (e.g. resource region)) 
	wherein the uplink channel transmission is canceled in the resources indicated based on the first DCI in the determined resource region.  (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is suspended (e.g. canceled) to allow for uplink transmissions of URLLC according to gNB signalling)
transmitting, to the base station, the uplink channel, (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is muted for one or more minislots (that is, muted but not stopped so after URLLC is done it is implied that the eMBB continues transmitting)
	R1-1720692 discloses that impacted eMBB resources may be indicated explicitly and/or implicitly.  (See R1-1720692 pg. 1)  R1-1720692 does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).

	Regarding claim 11, R1-1720692 in view of Zhang discloses the UE of claim 10, wherein the operations controlled by the processor further comprising:
	receiving, from the base station, information for the specific time duration via higher layer signaling. (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI (e.g. higher signaling; higher than layer 1) was received and subtracting an offset to account for processing time (e.g. a capability of UE))

	Regarding claim 13, R1-1720692 in view of Zhang discloses the UE of claim 10, wherein the resources to be canceled uplink transmission is preempted resources by another UE. (See R1-172-692 pg. 8, fig. 4; preemption by URLLC UE (e.g. another UE))

	Regarding claim 14, R1-1720692 in view of Zhang discloses the UE of claim 13, wherein the preempted resources includes one or more specific symbols. (See R1-172-692 pg. 8, fig. 4; slot contains symbols; see also pg. 1; symbol is impacted region)

	Regarding claim 16, R1-1720692 in view of Zhang discloses the UE of claim 10,
	wherein the uplink channel is a Physical Uplink Share Channel (PUSCH) repeatedly transmitted. (See Zhang par. 87; PUSCH is a channel continuously used in the 3GPP among multiple UEs; see also 112 rejection above)  The motivation being to conform to know standards (3GPP) and further to allow for multiple devices to use resources without having to have a dedicated recurring channel which may be a more efficient use of limited wireless resources.

Regarding claim 17, R1-1720692 in view of Zhang discloses the UE of claim 10, wherein the first DCI is based on UE-group common signaling. (See R1-1720692 pg. 2 group common DCI (UE group common signaling) for preemption)



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Kim (2016/0345312) and further in view of Palanki (2010/0272011) 


Regarding claim 12, R1-1720692 in view of Zhang discloses the UE of claim 10.  R1-1720692 in view of Zhang do not explicitly disclose wherein the UE’s processing time is quantified.  However, Kim does disclose wherein the UE’s processing time is quantified.  (See Kim para. 465, para. 474)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 in view of Zhang to include the teaching of wherein the UE’s processing time is quantified of Kim with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network.
R1-1720692 in view of Zhang in view of Kim does not explicitly disclose sending the base station a capability.  However, Palanki does disclose sending the base station a capability.  (See Palanki para. 99)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 in view of Zhang in view of Kim to include the teaching of sending the base station a capability of Palanki with the motivation being to maximize limited wireless resources by tailoring services to UE capability and further allowing for a more diverse collection of devices that can operate on a network and further to explicitly provide the network with capability which may allow for more tailoring of scheduling and increase efficiency.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1720692 (3GPP TSG-RAN WG1 #91, “URLLC DL pre-emption and UL suspension indication channel design”, Qualcomm, 27 Nov – 1 Dec 2017; Reno, Nevada), and further in view of Zhang (2019/0313331).

	Regarding claim 15, R1-1720692 discloses a method for receiving uplink channel in a wireless communication system, the method performed by a base station, the method comprising: (See R1-1720692 pg. 6; section 4, 4.1 UL preemption which is similar to DL URLLC preemption indication)
	transmitting first downlink control information (DCI) to a UE, (See R1-1720692 pg. 4; section 2.1; gNB transmits a DCI to a UE; pg. 6; gNB (e.g. a base station))
	wherein the first DCI includes information related to resources to be canceled uplink transmission, and for (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication)
	receiving, from the UE, the uplink channel, (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is muted for one or more minislots (that is, muted but not stopped so after URLLC is done it is implied that the eMBB (UE) continues transmitting to eNB)
	wherein transmission of the uplink channel is canceled in the resources indicated based on the first DCI in a resource region in time domain, (See R1-1720692 pg. 1; indicating time and/or frequency region of impacted eMBB resources to be preempted (e.g. canceled); pg. 6 UL preemption is similar to DL preemption indication; that is the UE receives the indication from the gNB and decodes the message and determines what to do based upon the control message (DCI)) the resource region is related to a cancellation of transmission of the uplink channel, (See R1-1720692 pg. 8, fig. 4; eMMB UL traffic is suspended (e.g. canceled) to allow for uplink transmissions of URLLC according to gNB signalling)
	R1-1720692 discloses that impacted eMBB resources may be indicated explicitly and/or implicitly.  (See R1-1720692 pg. 1)  R1-1720692 does not explicitly disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  However, Zhang does disclose wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE.  (See Zhang para. 85, 88; UE determines resource by adding the indicated number of slots to the first slot (e.g. a timing) in which the DCI was received and subtracting an offset to account for processing time (e.g. a capability of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1720692 to include the teaching of wherein the first time is determined based on (i) a timing when the first DCI is received and (ii) a processing time based on a capability of the UE of Zhang with the motivation being to reduce signaling (that is, by indicating an offset from a known value may allow for smaller control signaling) and increase usable bandwidth in a limited wireless environment and further to conform to know standards (3GPP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461